UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 Commission file number 000-24272 FLUSHING FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3209278 (I.R.S. Employer Identification No.) 1979 Marcus Avenue, Suite E140, Lake Success, New York 11042 (Address of principal executive offices) (718) 961-5400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filero Accelerated filer x Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No The number of shares of the registrant’s Common Stock outstanding as of April 30, 2010 was 31,157,129 FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES TABLE OF CONTENTS PAGE PART I—FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Cash Flows 3 Consolidated Statement of Changes in Stockholders’ Equity and Consolidated Statements of Comprehensive Income 4 Notes to Consolidated Financial Statements 6 ITEM 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 24 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 38 ITEM 4.Controls and Procedures. 38 PART II—OTHER INFORMATION ITEM 1.Legal Proceedings 38 ITEM 1A. Risk Factors 38 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 38 ITEM 4.(Reserved) 38 ITEM 6.Exhibits. 39 SIGNATURES. 40 i Table of Content Item 1. PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Financial Condition March 31, December 31, ASSETS (Unaudited) Cash and due from banks $ $ Securities available for sale: Mortgage-backed securities ($74,724 and $80,299 at fair value pursuant to the fair value option at March 31, 2010 and December 31, 2009, respectively) Other securities ($16,934 and $17,229 at fair value pursuant to the fair value option at March 31, 2010 and December 31, 2009, respectively) Loans: Multi-family residential Commercial real estate One-to-four family ― mixed-use property One-to-four family ― residential Co-operative apartments Construction Small Business Administration Taxi medallion Commercial business and other Net unamortized premiums and unearned loan fees Allowance for loan losses ) ) Net loans Interest and dividends receivable Bank premises and equipment, net Federal Home Loan Bank of New York stock Bank owned life insurance Goodwill Core deposit intangible Other assets Total assets $ $ LIABILITIES Due to depositors: Non-interest bearing $ $ Interest-bearing: Certificate of deposit accounts Savings accounts Money market accounts NOW accounts Total interest-bearing deposits Mortgagors' escrow deposits Borrowed funds ($65,048 and $106,167 at fair value pursuant to the fair value option at March 31, 2010 and December 31, 2009, respectively) Securities sold under agreements to repurchase Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock ($0.01 par value; 5,000,000 shares authorized; none issued) - - Common stock ($0.01 par value; 40,000,000 shares authorized; 31,157,374 shares and 31,131,059 shares issued at March 31, 2010 and December 31, 2009, respectively; 31,152,004 shares and 31,127,664 shares outstanding at March 31, 2010 and December 31, 2009, respectively) Additional paid-in capital Treasury stock, at average cost(5,370 and 3,395 at March 31, 2010 and December 31, 2009, respectively) ) ) Unearned compensation ) ) Retained earnings Accumulated other comprehensive loss, net of taxes ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Content PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Income (Unaudited) For the three months ended March 31, Interest and dividend income Interest and fees on loans $ $ Interest and dividends on securities: Interest Dividends Other interest income 13 43 Total interest and dividend income Interest expense Deposits Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Loan fee income Banking services fee income Net gain on sale of loans 5 - Net (loss) gain from fair value adjustments ) Federal Home Loan Bank of New York stock dividends Bank owned life insurance Other income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy and equipment Professional services FDIC deposit insurance Data processing Depreciation and amortization Other operating expenses Total non-interest expense Income before income taxes Provision for income taxes Federal State and local Total taxes Net income $ $ Preferred dividends and amortization of issuance costs $ - $ Net income available to common shareholders $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends per common share $ $ The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Content PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, (Dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization of bank premises and equipment Net gain on sales of loans (including delinquent loans) (5
